2022 IL App (1st) 191947-U
                                           No. 1-19-1947
                                   Order filed November 23, 2022
                                                                                       Sixth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   No. 18 C6 60468
                                                               )
 ANDREA BILLUPS-DRYER,                                         )   The Honorable
                                                               )   Carl B. Boyd,
          Defendant-Appellant.                                 )   Judge, presiding.



          JUSTICE TAILOR delivered the judgment of the court.
          Justices Walker and Oden Johnson concurred in the judgment.

                                            ORDER

¶1     Held: Defendant’s conviction for theft is reversed and the cause remanded for a new trial
             where the trial court failed to substantially admonish defendant under Illinois
             Supreme Court Rule 401(a) before accepting her waiver of counsel.

¶2     Following a jury trial where she proceeded pro se, defendant Andrea Billups-Dryer was

found guilty of felony theft (720 ILCS 5/16-1(a)(2)(A) (West 2016)), and the trial court sentenced

her to two years’ probation and ordered her to pay restitution. On appeal, Billups-Dryer contends

her waiver of counsel was ineffective because the trial court failed to admonish her as required by
No. 1-19-1947

Illinois Supreme Court Rule 401(a) (eff. July 1, 1984). We agree, and therefore reverse and remand

for a new trial.

¶3      Billups-Dryer was charged with one count of Class 3 felony theft for allegedly posing as

the landlord of a property—which she did not own or in which she did not otherwise have an

interest—so that she could obtain rent from a tenant. The information alleged that from September

1, 2016, through May 25, 2017, Billups-Dryer deceptively obtained between $500 and $10,000

from Michele Patterson-Joseph with the intent to permanently deprive her of that money.

¶4      The half-sheet reflects that the trial court granted a private attorney leave to file an

appearance for Billups-Dryer on July 25, 2018. The half-sheet for August 13, 2018, however, states

that Billups-Dryer “is allowed to proceed pro-se.” 1

¶5      During arraignment on September 14, 2018, Billups-Dryer appeared without counsel and

informed the trial court that she was “self-representing.” The trial court advised that Billups-Dryer

was charged with a Class 3 felony and asked whether she knew “what a Class 3 felony is?” Billups-

Dryer answered affirmatively. The trial court then stated that it must ask “a few questions if you’re

trying to waive your right to a lawyer,” including Billups-Dryer’s age and education. Billups-Dryer

stated that she was 51 years old and completed two years of college. The trial court also asked

whether Billups-Dryer had “any prior involvement in legal proceedings,” and she answered

affirmatively.




        1
         The record on appeal does not include a report of proceedings for July 25, 2018, or August 13,
2018.

                                                 -2-
No. 1-19-1947

¶6    Then the following colloquy occurred:

                “THE COURT: Do you know that a self-representative defense is not a simple

      matter of telling your story. It requires appearance [sic] to various technical rules governing

      the conduct of a trial; do you know that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: A lawyer has substantial experience and training in trial procedures

      and the prosecution will be represented by an experienced attorney; do you know that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: A person unfamiliar with legal procedures may allow the prosecutor

      an advantage by failing to make objections to inadmissible evidence; do you know that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: Also, if you select a jury trial, you may not make effective usage of

      such rights as your voir dire or questioning of jurors; do you know that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: *** [I]f you’re not represented by a lawyer you may make tactical

      decisions that produce unintended consequences; are you aware of that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: Now, a defendant proceeding pro se will not be allowed to complain

      on appeal about the competency of his or her representation; are you aware of that?

                [BILLUPS-DRYER]: Sure, your Honor.

                THE COURT: And the effectiveness of your defense may be diminished by your

      dual roll [sic] as both the lawyer and the defendant or the accused; do you understand that?

                [BILLUPS-DRYER]: Yes, your Honor.

                                               -3-
No. 1-19-1947

                THE COURT: Because you are representing yourself, you also realize that you will

       receive no special consideration from the Court?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: And also you will receive no extra time for preparation or greater

       time merely because you are pro se; do you understand that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: I also have to ask you whether you are aware that a lawyer can

       render important assistance by determining the existence of possible defenses to your

       particular charge; are you aware of that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: Now, a lawyer could assist you in possibly having your charges

       reduced or you receiving a lesser penalty; are you aware of that?

                [BILLUPS-DRYER]: Yes, your Honor.

                THE COURT: Now, also if you are represented by a lawyer and this matter resulted

       in a conviction, then the lawyer could present evidence to the Court that may result in a

       lower or lesser sentence; are you aware of that?

                [BILLUPS-DRYER]: Yes, your Honor.”

¶7     The trial court further advised that if Billups-Dryer proceeded pro se, she might not have

the opportunity “to change [her] mind during the trial and ask for a lawyer.” Billups-Dryer

responded that she understood. The trial court stated that Billups-Dryer received the “401

admonishments” and would be “representing [her]self.” Billups-Dryer acknowledged the trial

court’s statement. The trial court then handed Billups-Dryer a copy of the information charging




                                              -4-
No. 1-19-1947

her with Class 3 felony theft from September 1, 2016, through May 25, 2017. Billups-Dryer agreed

to waive a reading of the indictment and pleaded not guilty.

¶8     Prior to trial, Billups-Dryer filed numerous motions, subpoenas, and affidavits, including

challenges to the legal sufficiency of the theft charge, motions in limine, and responses to the

State’s discovery requests and motions in limine.

¶9     On April 22, 2019, after the parties argued their motions in limine, the trial court told

Billups-Dryer that she was charged with a “Class 3 offense” with a sentencing range of “two to

five year[s’]” imprisonment. The trial court asked whether the State would offer a plea bargain.

The State then offered Billups-Dryer one year of probation with no restitution.

¶ 10   The trial court stated that the cause would be continued to the next day for Billups-Dryer

to consider the offer. Billups-Dryer then orally moved to dismiss the case “for lack of a sworn

complainant [sic] by an injured party.” The trial court denied Billups-Dryers motion. Billups-Dryer

then moved for the appointment of “constitutional counsel,” stating that if the matter proceeded to

trial, she “may need someone to assist” with her testimony and with paperwork.

¶ 11   Then the following colloquy occurred:

                “THE COURT: Now, Ms. Billups, we had this discussion awhile [sic] ago. I think

       this is your second time asking for someone to assist you. I admonished you pursuant to

       Supreme Court Rule 401. I told you at that time that I would probably not be appointing a

       lawyer to help you with this case.

                [BILLUPS-DRYER]: Your Honor, I’m not asking for a lawyer.

                THE COURT: I don’t know who else would be—




                                               -5-
No. 1-19-1947

                [BILLUPS-DRYER]: Constitutional counsel could be a friend or someone. The

       constitution was written 100 years before *** the bar association, so therefore I should be

       able to get someone.”

¶ 12   The trial court denied Billups-Dryer’s motion.

¶ 13   Prior to trial on June 17, 2019, the State informed the trial court that it offered to reduce

the offense to a misdemeanor with supervision. The trial court admonished Billups-Dryer pursuant

to People v. Curry, 178 Ill. 2d 509 (1997), explaining that she was charged with a Class 3 felony

carrying a minimum sentence of “two years” in prison. Billups-Dryer rejected the plea offer.

¶ 14   At trial, Patterson-Joseph testified that in August 2016, she learned that a residence on

Capri Lane in Richton Park, Illinois (residence), was available to rent. Patterson-Joseph visited the

residence in late August and met Billups-Dryer, whom she identified in court. Billups-Dryer

advised that she “obtained” the residence from a woman involved in a divorce, and that rent was

$1000 per month. Billups-Dryer refused to provide a lease but stated that Patterson-Joseph would

receive a receipt when she paid rent.

¶ 15   In September 2016, Patterson-Joseph and her family moved into the residence. Patterson-

Joseph lived there for approximately nine months and paid $1000 to Billups-Dryer each month.

Patterson-Joseph identified money order receipts, which are included in the record on appeal.

¶ 16   In late April or early May 2017, the sheriff advised Patterson-Joseph and her children that

they had to leave the residence, and the village shut off water service. On May 2, 2017, Billups-

Dryer gave Patterson-Joseph a “landlord’s five-days notice” terminating “the lease,” which is

included in the record on appeal. Billups-Dryer neither reimbursed Patterson-Joseph for the rent

she paid nor expressed any intention of returning the money.




                                                -6-
No. 1-19-1947

¶ 17   Billups-Dryer extensively cross-examined Patterson-Joseph, who stated that she had first

met Billups-Dryer in 2012 or 2013. Patterson-Joseph did not know whether individuals named

Gene and Ruby Okozi owned the residence or whether they received mail at the address, although

“[s]omething might have been left on the doorstep.” Prior to Patterson-Joseph renting the

residence, Billups-Dryer informed her that the owner offered to “ ‘sign it over’ ” to Billups-Dryer.

Patterson-Joseph eventually learned the residence was in foreclosure. An investigator visited the

residence, and Billups-Dryer told Patterson-Joseph to tell anyone who came to the property that

Patterson-Joseph was only “visiting.”

¶ 18   Megan McGillivary testified that she was a foreclosure attorney who represented Fannie

Mae. She identified orders approving and confirming the judicial sale of the residence from Ditech

Financial LLC to Fannie Mae on October 18, 2016, which are included in the record on appeal.

The order approving the judicial sale identifies “Andrea B. Milsap” as a defendant. As of October

18, 2016, Fannie Mae owned the residence, did not allow Billups-Dryer to rent the property or

collect rent on its behalf, and did not permit Patterson-Joseph to live there.

¶ 19   In April 2017, McGillivary represented Fannie Mae in an eviction action involving the

residence. McGillivary met Billups-Dryer, whom she identified in court, during the eviction

proceedings; at that time, Billups-Dryer identified herself as Andrea B. Millsap. McGillivary

explained to Billups-Dryer that she had been named in the earlier foreclosure action, which

proceeded to completion, and that the property had been sold to Fannie Mae at a judicial sale.

¶ 20   On May 19, 2017, Patterson-Joseph informed McGillivary that she had been paying rent

to an individual named Andrea Billups Millsap. Patterson-Joseph was “distraught, confused, [and]

had a large number of questions about the status of the property.” Patterson-Joseph negotiated a

settlement for relocation assistance with Fannie Mae.



                                                -7-
No. 1-19-1947

¶ 21    On cross-examination, McGillivary stated that Patterson-Joseph showed her cashier’s or

certified checks with Billups-Dryer’s name on “at least two of them.” Patterson-Joseph asked her

why an eviction action had been filed, as she was paying rent. McGillivary did not know whether

Fannie Mae held title to the residence prior to October 18, 2016.

¶ 22    The jury found Billups-Dryer guilty of theft, and the trial court denied Billups-Dryer’s

subsequent motion for a “directed verdict.” Billups-Dryer retained an attorney for posttrial motions

and sentencing. The trial court denied Billups-Dryer’s motion for a new trial, and after a hearing,

imposed two years’ probation and ordered Billups-Dryer to pay restitution of $9000 to Patterson-

Joseph. Billups-Dryer did not file a motion to reconsider sentence.

¶ 23    On appeal, Billups-Dryer argues that her waiver of counsel was ineffective because the

trial court failed to admonish her pursuant to Illinois Supreme Court Rule 401 (eff. July 1, 1984).

She contends that, at the arraignment, before allowing her to waive her constitutional right to

counsel, the trial court failed to explain the nature of the charges, the minimum and maximum

sentences, and her right to an attorney and to an appointed attorney if she was indigent. To the first

two points, Billups-Dryer argues that the trial court’s statement that she had been charged with a

“Class 3 felony,” without any additional information, was not strict or substantial compliance with

the rule.

¶ 24    As a threshold matter, Billups-Dryer acknowledges that she failed to raise this argument in

a posttrial motion, thereby forfeiting the issue (see People v. Sebby, 2017 IL 119445, ¶ 48), but

argues that this court may review the issue under the plain error doctrine or, alternatively, as

ineffective assistance of posttrial counsel.

¶ 25    A defendant has a sixth amendment right to counsel at all critical stages of a prosecution,

“including pretrial, trial, and sentencing.” (Internal quotation marks omitted.) People v. Vernon,


                                                -8-
No. 1-19-1947

396 Ill. App. 3d 145, 152-53 (2009). Because the right to counsel is fundamental, whether a trial

court properly admonished a defendant under Illinois Supreme Court Rule 401 is reviewable under

the second prong of the plain error doctrine. See People v. Pike, 2016 IL App (1st) 122626, ¶ 109;

People v. Black, 2011 IL App (5th) 080089, ¶ 24. However, before we address whether Billups-

Dryer’s claim satisfies the plain error doctrine, she must first show that a clear and obvious error

occurred. Pike, 2016 IL App (1st) 122626, ¶ 109.

¶ 26   An accused may waive her constitutional right to counsel, so long as the waiver is

“voluntary, knowing, and intelligent.” People v. Haynes, 174 Ill. 2d 204, 235 (1996) (citing Faretta

v. California, 422 U.S. 806, 835 (1975)). To that end, under Illinois Supreme Court Rule 401(a),

a trial court shall not permit a defendant’s waiver of counsel without first advising the defendant

of certain information and confirming her understanding. This includes (1) the nature of the

charge; (2) the minimum and maximum sentence prescribed by law; and (3) that defendant has the

right to counsel and, if she is indigent, to have counsel appointed by the court. Ill. S. Ct. R. 401(a)

(eff. July 1, 1984); see also People v. Campbell, 224 Ill. 2d 80, 84 (2006). The admonishments

“must be provided at the time the court learns that a defendant chooses to waive counsel, so that

defendant can consider the ramifications of such a decision.” People v. Jiles, 364 Ill. App. 3d 320,

329 (2006).

¶ 27   Strict compliance with Rule 401(a) is not always necessary, and substantial compliance is

sufficient if the record shows that the waiver was knowing and intelligent and that the

admonishments the defendant received did not prejudice her rights. People v. Eugene Wright, 2017

IL 119561, ¶ 41. Substantial compliance occurs “when any failure to fully provide admonishments

does not prejudice defendant because either: (1) the absence of a detail from the admonishments

did not impede defendant from giving a knowing and intelligent waiver; or (2) defendant possessed



                                                 -9-
No. 1-19-1947

a degree of knowledge or sophistication that excused the lack of admonition.” Pike, 2016 IL App

(1st) 122626, ¶ 112. Whether a trial court failed to substantially comply with Rule 401(a) is a

question of law that we review de novo. Id. ¶ 114. This court has never found substantial

compliance with Rule 401(a) “when no admonishments whatsoever were given.” (Emphasis in

original.) People v. Moore, 2021 IL App (1st) 172811, ¶ 32.

¶ 28   Here, when Billups-Dryer informed the trial court during the arraignment that she would

represent herself, the trial court apprised Billups-Dryer that she was charged with a “Class 3

felony” but did not inform her that she was charged with theft or explain the minimum and

maximum sentence. Further, although the trial court made a passing reference to Billups-Dryer’s

“right to a lawyer,” it did not determine that she understood such right or inform her she was

entitled to appointed counsel if she was indigent. Thus, the trial court did not issue the

admonishments required under Rule 401(a) when it granted Billups-Dryer leave to proceed pro se.

¶ 29   The trial court did advise Billups-Dryer of the problems she would face as a pro se litigant,

including that she would receive no special consideration, as well as the advantages an attorney

would have in defending her case. However, these admonishments are not a substitute for the

required admonishments under Rule 401(a). See People v. Seal, 2015 IL App (4th) 130775, ¶ 31

(finding the trial court did not substantially comply with Rule 401(a) where it informed the

defendant of problems he would face as a pro se defendant but did not admonish him in accordance

with Rule 401(a)).

¶ 30   The State contends that the trial court substantially complied with Rule 401(a) because it

informed Billups-Dryer that she was charged with “a Class 3 felony,” and told her that it needed

to question her because she was “trying to waive [her] right to a lawyer.” See People v.

Wilbur Wright, 2 Ill. App. 3d 304, 306 (1971) (the admonishment of the nature of the charge “does



                                              - 10 -
No. 1-19-1947

not require the court to recite all the facts which constitute an offense”). Further, according to the

State, the entire record establishes that Billups-Dryer understood the charge against her, was

knowledgeable about the legal system and the proceedings, was adamant about proceeding pro se,

and only requested “constitutional counsel” to assist her self-representation. See Eugene Wright,

2017 IL 119561, ¶¶ 55-57 (finding substantial compliance even though trial court misadvised

defendant of potential maximum sentence for his armed robbery charge, and defendant did not

allege that he would not have represented himself had he known possible maximum sentence).

¶ 31   We find the trial court’s admonishments did not substantially comply with Rule 401. First,

the trial court’s bare reference to the fact that Billups-Dryer was charged with a “Class 3 felony”

did not adequately describe the nature of the alleged offense. Wilbur Wright, cited by the State, is

distinguishable because, there, the trial court admonished the defendant regarding a guilty plea,

and during the plea proceedings, accurately referred to the charged offense as armed robbery.

Wilbur Wright, 2 Ill. App. 3d at 305. Here, the trial court did not identify the charged offense by

name prior to accepting Billups-Dryer’s waiver of counsel. Although the trial court handed

Billups-Dryer a copy of the information describing the charge, it did so after accepting her waiver.

See Jiles, 364 Ill. App. 3d at 329 (explaining that Rule 401(a) admonishments must be given “at

the time” a defendant waives the right to counsel so that the defendant can consider the

ramifications of the decision); see also Moore, 2021 IL App (1st) 172811, ¶ 33 (warning against

relying upon a defendant being “handed the indictment” to satisfy his or her awareness regarding

the nature of the charges). In the end, prior to Billups-Dryer waiving counsel, the trial court did

not inform her that she was charged with theft, explain the minimum and maximum sentence, or

ensure she understood that she had the right to counsel. Accordingly, we cannot accept the State’s

argument that the trial court substantially complied with Rule 401(a).



                                                - 11 -
No. 1-19-1947

¶ 32   The State relies upon Eugene Wright to argue that Billups-Dryer’s degree of sophistication

supports a finding of substantial compliance with rule 401(a). We acknowledge that Billups-Dryer

displayed sophistication while defending her case, as shown by her pre-trial motions, responses to

the State’s motions, and cross-examination of witnesses. However, Eugene Wright is

distinguishable. There, the supreme court relied upon the defendant’s degree of sophistication in

finding the trial court substantially complied with Rule 401 despite failing to inform the defendant

accurately of the maximum possible sentence for the offense. Eugene Wright, 2017 IL 119561,

¶ 55. However, prior to the defendant’s waiver, the trial court admonished the defendant regarding

the nature of the charge, the sentencing range—including that he was eligible for an extended-term

sentence—and his right to an attorney. Id. ¶ 51. Although the trial court misadvised the defendant

of the actual maximum sentence, the supreme court found the trial court substantially complied

otherwise, and the defendant was not prejudiced by the trial court’s understatement of the

maximum possible sentence. Id. ¶¶ 54-56.

¶ 33   Here, in contrast, Billups-Dryer did not receive any of the admonishments required by Rule

401(a) before waiving counsel. As noted, this court has never found substantial compliance where

the trial court did not provide any admonishments required by Rule 401. See Moore, 2021 IL App

(1st) 172811, ¶ 32; Vernon, 396 Ill. App. 3d at 152 n.2 (“The formality of compliance can be

reduced if ‘a defendant has a ‘high level of sophistication.’ [Citation.] Here, the defendant’s filing

suggests a degree of sophistication. However, the record suggests no compliance at all.”)

¶ 34   The trial court’s failure to comply with Rule 401(a) constitutes second-prong plain error.

See Jiles, 364 Ill. App. 3d at 330. Therefore, we do not reach Billups-Dryer’s further allegation of

ineffective assistance of posttrial counsel.




                                                - 12 -
No. 1-19-1947

¶ 35     Because Billups-Dryer proceeded pro se through trial without a valid waiver of counsel,

her conviction must be reversed. See Moore, 2021 IL App (1st) 172811, ¶ 37. Before remanding

for a new trial, however, we must consider whether another trial would violate double jeopardy.

Id.

¶ 36     “Double jeopardy does not preclude retrial of a defendant whose conviction is supported

by sufficient evidence but set aside because of errors in the trial process.” Jiles, 364 Ill. App. 3d at

331. If the totality of the evidence presented at a defendant’s first trial was sufficient for a rational

trier of fact to find the essential elements of the crime had been proven beyond a reasonable doubt,

retrial does not violate double jeopardy. People v. Ward, 2011 IL 108690, ¶ 50. Here, Billups-

Dryer was charged with one count of theft by deception of between $500 and $10,000 in Patterson-

Joseph’s property. The State presented evidence that Billups-Dryer told Patterson-Joseph that she

“obtained” the residence and that Patterson-Joseph could rent the residence from her for $1000 per

month. Billups-Dryer, however, had been named in the foreclosure action on the residence, the

residence was owned by Fannie Mae, and Billups-Dryer was not permitted to rent the property or

collect rent on Fannie Mae’s behalf. There was also evidence that Patterson-Joseph made regular

rent payments to Billups-Dryer. Viewing the evidence in the light most favorable to the

prosecution, a rational trier of fact could have found Billups-Dryer guilty of theft beyond a

reasonable doubt. Therefore, no double jeopardy violation will occur upon retrial.

¶ 37     For the reasons stated above, we reverse Billups-Dryer ’s conviction and remand for a new

trial.

¶ 38     Reversed and remanded.




                                                 - 13 -